In an action to enjoin the New York City School Construction Authority from constructing an intermediate school on a certain parcel of property, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated *617June 23, 1995, which, inter alia, denied its motion for a preliminary injunction.
Ordered that the order is affirmed, with costs.
“To prevail on an application for preliminary injunctive relief, the moving party must demonstrate (1) a likelihood of ultimate success on the merits, (2) irreparable injury absent the granting of the preliminary injunction, and (3) that a balancing of the equities favors the movant’s position” (Zanghi v State of New York, 204 AD2d 313, 314; Aetna Ins. Co. v Capasso, 75 NY2d 860, 862; Anastasi v Majopon Realty Corp., 181 AD2d 706, 707). The Supreme Court properly determined that the plaintiff did not meet its burden of demonstrating a likelihood of success on the merits.
The plaintiff’s remaining contentions are without merit. Rosenblatt, J. P., Joy, Florio and McGinity, JJ., concur.